Citation Nr: 0008618	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-03 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for numbness of the 
legs, to include consideration of entitlement to service 
connection for an undiagnosed illness manifested as numbness 
of the legs.

2.  Entitlement to service connection for a skin condition, 
to include consideration of entitlement to service connection 
for an undiagnosed illness manifested as a skin condition.

3.  Whether a claim of entitlement to service connection for 
a low back condition is well grounded.

4.  Entitlement to service connection for a low back 
condition, to include consideration of entitlement to service 
connection as the result of an undiagnosed illness 
manifested.






REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1977 and from November 1990 to May 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.

The veteran's claims of entitlement to service connection for 
a skin condition and for a low back condition are considered 
in the remand attached to this decision.


FINDINGS OF FACT

1.  The veteran's numbness of the legs is diagnosed as 
bilateral meralgia paresthetica and mild sensory neuropathy.

2.  There is no competent evidence of record which show that 
any bilateral meralgia paresthetica or mild sensory 
neuropathy was incurred in or aggravated by service, is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service, or that any other 
organic disease of the nervous system manifested to a 
compensable degree within one year following the veteran's 
separation from service.

3.  The evidence shows that the veteran has been diagnosed 
with low back pain, however the etiology of that low back 
pain is not shown.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for numbness of the legs, to include consideration of 
entitlement to service connection for an undiagnosed illness 
manifested as numbness of the legs is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a low back condition is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to service connection for numbness of the 
legs, to include consideration of entitlement to service 
connection for an undiagnosed illness manifested as numbness 
of the legs.

The veteran contends that numbness of the legs was incurred 
in or aggravated by service, is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service, is an organic disease of the nervous system which 
manifested to a compensable degree within one year following 
the veteran's separation from service, or is the result of an 
undiagnosed illness, and that service connection for numbness 
of the legs is warranted.  After a review of the record, the 
Board finds that the veteran has not met the initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claim of entitlement 
to service connection for numbness of the legs is well 
grounded.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had numbness of the legs during 
service; (2) whether he currently has numbness of the legs; 
and if so, (3) whether any current numbness of the legs is 
etiologically related to his service, is proximately due to 
or the result of any disease or injury incurred in or 
aggravated by service, is an organic disease of the nervous 
system which manifested within one year following his 
separation from service, or is the result of an undiagnosed 
illness.  The Board concludes that medical evidence is needed 
to lend plausible support for the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).  Other organic 
diseases of the nervous system are chronic diseases with a 
presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 
(1999).

Except as provided in paragraph 38 C.F.R. § 3.317(c), VA 
shall pay compensation in accordance with 38 U.S.C. Chapter 
11 to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in 38 C.F.R. § 3.317(b), 
provided that such disability:  (i) Became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001; and (ii) By 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  For purposes of 
this determination, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  For purposes of this determination, 
disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six month period will be 
considered chronic.  The six month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a) 
(1999).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) Fatigue, (2) Signs or 
symptoms involving skin, (3) Headache, (4) Muscle pain, (5) 
Joint pain, (6) Neurologic signs or symptoms, (7) 
Neuropsychological signs or symptoms, (8) Signs or symptoms 
involving the respiratory system (upper or lower), (9) Sleep 
disturbances, (10) Gastrointestinal signs or symptoms, 
(11) Cardiovascular signs or symptoms, (12) Abnormal weight 
loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b) 
(1999).

Compensation shall not be paid under 38 C.F.R. § 3.317:  (1) 
If there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) If there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) If there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c) (1999).

For purposes of 38 C.F.R. § 3.317 the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  The Southwest Asia 
theater of operations includes Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  38 C.F.R. § 3.317(d) 
(1999).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any 
numbness or skin condition while on active duty.  The Board 
notes that the veteran's November 1977 separation examination 
found his lower extremity examination to be normal.  The 
veteran's April 1991 separation examination found his lower 
extremity examination to be normal.

There is no evidence of record which shows that the veteran 
complained of or was treated for any organic disease of the 
nervous system resulting in numbness of the legs within one 
year following the veteran's separation from service.

The veteran's service personnel records show that he served 
in the Southwest Asia theater of operations from December 30, 
1990, to May 5, 1991.

An October 1996 VA examination found that the veteran 
reported a one year history of tingling numbness on the 
lateral aspect of the left thigh.  The symptoms crept up on 
him.  They fluctuated in intensity.  Neurologic examination 
was pertinent for bilateral oval patches of decreased 
sensation for cotton and pin in the distribution of each 
lateral cutaneous nerve of the thigh.  Reflexes and strength 
were normal except at the ankles where the reflexes were 
decreased and he had slightly decreased cotton sensation on 
his feet below in the lower one third of the calf.  The 
examiner diagnosed bilateral meralgia paresthetica and mild 
sensory neuropathy.  The veteran was instructed in how to 
avoid further abnormal manipulation of the nerve by keeping 
his clothing off the nerve and being told not to lay down on 
that side when sleeping.

At an August 1998 personal hearing the veteran stated that 
there was a minimal amount of pain, but that mostly he could 
feel nothing in his leg.

As there is no record of treatment or complaint of any 
numbness of the leg in service, no competent medical evidence 
showing that any current numbness of the leg is proximately 
due to or the result of any disease or injury incurred in or 
aggravated by service, and no competent evidence showing that 
any bilateral meralgia paresthetica and mild sensory 
neuropathy is an organic disease of the nervous system which 
manifested to a compensable degree within one year following 
the veteran's separation from service, the veteran's claim 
fails to show the required elements of a well grounded claim.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The Board 
notes that the veteran, at the October 1996 VA examination, 
stated that the condition had its onset one year prior to the 
examination, and some five years following his separation 
from service.

The Board further notes that the veteran's numbness of the 
legs has been diagnosed as bilateral meralgia paresthetica 
and mild sensory neuropathy, a known clinical diagnosis.  
Therefore, consideration of entitlement to service connection 
pursuant to the criteria of 38 C.F.R. § 3.317 is not 
warranted, as such may not be granted where the 
symptomatology may be attributed to a know clinical 
diagnosis.  38 C.F.R. § 3.317(a) (1999).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the December 1996 statement 
of the case, the March 1999 supplemental statement of the 
case, the May 1999 supplemental statement of the case, and in 
the above discussion.


II.  Whether a claim of entitlement to service connection for 
a low back condition is well grounded.

The Board has elaborated upon the criteria for determining 
whether or not a claim is not well grounded above.  The Board 
has also recited the criteria for establishing entitlement to 
service connection for a disability as the result of an 
undiagnosed illness.

The Board notes that an October 1996 VA spine examination 
resulted in a diagnosis of low back pain.  However, no 
etiology or known clinical diagnosis was provided for that 
low back pain.  The veteran provided a history of the low 
back pain having been present for two years.

The Board notes that the veteran served on active duty in the 
Southwest Asia theater of operations.

Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for low back pain as the 
result of an undiagnosed illness is a well grounded claim as 
the veteran currently is shown to have low back pain, 
attributed to no known clinical diagnosis.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.317 (1999).


ORDER

The veteran's claim entitlement to service connection for 
numbness of the legs, to include consideration of entitlement 
to service connection for an undiagnosed illness manifested 
as numbness of the legs, is not well grounded and the 
benefits sought on appeal with regard to that claim are 
denied.  The veteran's claim of entitlement to service 
connection for a low back condition is well grounded.




REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist claimants in the 
development of facts pertinent to their claims and that VA 
must accomplish additional development of the evidence if the 
record currently before it is inadequate.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The evidence of record includes a September 1996 VA skin 
examination wherein the skin examiner stated that the 
veteran's medical chart was unavailable for the examination, 
but would have been helpful as the veteran was a frequent 
visitor to the dermatology clinic.  The Board feels that the 
veteran's dermatology records should be acquired and 
associated with his claims folder.  The Board makes no 
finding as to whether or not the veteran's claim of 
entitlement to service connection for a skin condition is 
well grounded as the content of the records to be acquired 
may have some bearing upon whether or not the claim is well 
grounded.

The Board also feels that an examination is needed in order 
to determine whether the veteran's low back pain may be 
attributed to any known clinical diagnosis or may be the 
result of an undiagnosed illness.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain records of the 
veteran's treatment by the VA dermatology 
clinic and associate those records with 
the veteran's claims folder.

2. The RO should schedule the veteran for 
a VA spine examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
diagnosis of all low back pathology 
found.

c)  The examiner should state 
whether the veteran's current low 
back condition may be assigned a 
known clinical diagnosis or whether 
any current low back condition may 
be the result of an undiagnosed 
illness.

d)  The examiner should state 
whether there are objective 
indications of any chronic 
disability resulting in a low back 
condition.  For purposes of this 
determination, "objective 
indications of chronic disability" 
include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining 
physician, and other, non-medical 
indicators that are capable of 
independent verification.  For 
purposes of this determination, 
disabilities that have existed for 
six months or more and disabilities 
that exhibit intermittent episodes 
of improvement and worsening over a 
six month period will be considered 
chronic.  The six month period of 
chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs 
or symptoms of the disability first 
became manifest

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 


- 9 -


